IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                 NOS. WR-83,045-01 & -02 & -03


                         EX PARTE JAMES G. LEONARD, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 29754CR/A, 29755CR/A & 29756CR/A
                 IN THE 40TH DISTRICT COURT FROM ELLIS COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency

with a child by contact, indecency with a child by exposure, and aggravated sexual assault of a child

and sentenced to confinement in the Texas Department of Criminal Justice-Correctional Institution

Division for twenty years, ten years, and life, respectively. Applicant did not appeal his convictions.

       On March 16, 2015, the trial court signed findings of fact and conclusions of law and

recommended denying relief. This Court denies relief, but declines to adopt the trial court’s findings
                                                                            2

of fact and conclusions of law as they pertain to the doctrine of laches.

Filed: April 29, 2015
Do not publish